Citation Nr: 0530368	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for ulcerative colitis.  

3.  Entitlement to service connection for irritable bowel 
syndrome.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for hypertension, 
including as secondary to post-traumatic stress disorder 
(PTSD).  

6.  Entitlement to service connection for a cardiac 
disability, including as secondary to PTSD.  

7.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for MRSA sepsis, for L2-3 epidural 
abscess/discitis, for right elbow bursitis, for right eye 
blindness, for abscess pockets in the pelvis, for cardiac 
problems, for weakness and numbness of the lower legs and 
right side of body, for tumor of the right chest/breast bone, 
and for tumor of the left buttock/tailbone.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

9.  Entitlement to special monthly pension (SMP) based upon 
the need for regular aid and attendance (A&A) or on account 
of being housebound.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The RO has indicated that the veteran had active military 
service from December 1965 to September 1967.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2001, May 2004, 
August 2004, and March 2005, in which the RO denied the 
veteran's claims on appeal.  

(The decision below addresses the veteran's claims of service 
connection for pes planus, ulcerative colitis, and irritable 
bowel syndrome.  Consideration of the 


remaining issues on appeal is deferred pending completion of 
the evidentiary development sought in the remand that follows 
the decision below.)


FINDINGS OF FACT

1.  Pes planus was noted during an October 1965 service 
entrance medical examination.  

2.  There is no medical evidence that reflects that the 
veteran's pre-existing bilateral pes planus underwent any 
worsening during active service.  

3.  Ulcerative colitis and irritable bowel syndrome were not 
shown in service or for a number of years after service, and 
there is no medical evidence or opinion suggesting a nexus 
between these claimed disabilities and service.  


CONCLUSIONS OF LAW

1.  The veteran does not have pes planus that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).

2.  The veteran does not have ulcerative colitis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

3.  The veteran does not have irritable bowel syndrome that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claims 
for service connection for bilateral pes planus, ulcerative 
colitis, and irritable bowel syndrome on appeal has been 
accomplished.  In this regard, through May 2003, June 2004, 
and March 2005 notice letters, as well as October 2004 and 
March 2005 statements of the case, the RO notified the 
veteran and his attorney of the legal criteria governing his 
claims, the evidence that had been considered in connection 
with his claims, and the bases for the denial of his claims.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2003, June 2004, and March 
2005 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The veteran was also requested to submit all evidence 
pertinent to his claims that he had in his possession.  

Also, as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
noted above, the four requirements have been met.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The veteran's service medical records are associated 
with the claims file, as are post-service medical records 
from the VA Medical Center (VAMC) in Lincoln, Nebraska, and 
Omaha, Nebraska.  Furthermore, the veteran's Social Security 
Administration (SSA) records have also been obtained, as have 
treatment records from a number of private doctors, to 
include Thomas Green, D.C., and Eugene Oliveto, M.D.  The RO 
also arranged for the veteran to undergo VA medical 
examinations in November 2003 and January 2005; the reports 
of which are of record.  Significantly, neither the veteran 
nor his attorney has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claims 
for service connection for pes planus, for ulcerative 
colitis, or for irritable bowel syndrome, that need to be 
obtained.  

In this regard, the Board notes that the veteran identified 
having received treatment for his bilateral pes planus from 
LMEF Family Practice Center from January 1970 through January 
1983.  The RO attempted to obtain these records but was 
informed by the facility that no records for the time period 
identified were available.  In the August 2004 rating 
decision, the RO notified the veteran that records from LMEF 
Family Practice Center were unavailable.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment; or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) as amended at 70 Fed. Reg. 23027 (May 4, 
2005) (to be codified at 38 C.F.R. § 3.304(b)).  VA's General 
Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (2003).  

Here, the veteran's October 1965 service entrance examination 
clearly establishes that he was diagnosed with pes planus of 
his feet prior to his entrance onto active service.  
Therefore, the Board finds that the presumption of soundness 
does not apply with respect to pes planus.  The veteran's 
bilateral pes planus pre-existed service as noted at entry.  

The veteran's service medical records do not specifically 
denote treatment for pes planus, ulcerative colitis, or 
irritable bowel syndrome.  During a separation medical 
examination in September 1967, there were no complaints or 
diagnoses with regard to pes planus, ulcerative colitis, or 
irritable bowel syndrome.  After service, the medical 
evidence reflects diagnoses for bilateral pes planus, 
ulcerative colitis, and irritable bowel syndrome.  

The Board notes that there is absent from the record 
competent evidence which establishes that the veteran's pre-
existing pes planus underwent any worsening during his 
military service.  The veteran's attorney has argued that a 
statement from a Dr. Green received by the RO in May 2004, 
supports the veteran's claim that his pes planus was 
aggravated in service.  The Board finds, however, that the 
statement supports only that a claimed pre-existing low back 
condition was aggravated by service and not any pre-existing 
pes planus.  In the statement, Dr. Green reported that, 
"[The veteran's] bilateral foot problems have complicated 
this low back condition."  Neither the veteran nor his 
attorney has otherwise presented or alluded to the existence 
of medical evidence or opinion that would support his claim 
of service connection for the pes planus.  Additionally, the 
absence of any notation of problems with pes planus in 
service strongly suggests that there was no discernable 
worsening.  Likewise, there is absent from the record 
competent medical evidence linking ulcerative colitis or 
irritable bowel syndrome to the veteran's period of service.  
No medical professional provides findings or opinions to that 
effect, and neither the veteran nor his attorney has 
presented or alluded to the existence of any such medical 
evidence or opinion.  

The Board has considered the veteran's contentions with 
regard to his claims.  While the Board does not doubt the 
sincerity of the veteran's belief that his pes planus was 
aggravated by service, and that his ulcerative colitis and 
irritable bowel syndrome were incurred in service, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the medical relationship between 
any current disability and service.  See Bostain v. West, v. 
West, 11 Vet. 124, App. 124, 127 (1998) (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As such, the veteran's assertions, 
alone, cannot provide a basis for a grant of service 
connection.  

In the absence of a showing of medical evidence of any 
inservice worsening of the veteran's pre-existing pes planus, 
or a nexus between the veteran's ulcerative colitis or 
irritable bowel syndrome and his period of service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for these claimed 
disabilities.  In reaching this conclusion, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
as the preponderance of the evidence is against the veteran's 
claims for service connection for bilateral pes planus, 
ulcerative colitis, and irritable bowel syndrome, such 
statute is not for application in this instance.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  


ORDER

Service connection for pes planus is denied.  

Service connection for ulcerative colitis is denied.  

Service connection for irritable bowel syndrome is denied.  


REMAND

With respect to the veteran's claim for entitlement to 
disability benefits under the provisions of 38 U.S.C.A. § 
1151, the Board notes that the veteran filed his claim in 
August 2001.  In November 2001, the RO obtained a VA medical 
opinion which was not supportive of the claim.  Thereafter, 
in March 2004, the RO received medical records from Dr. 
Oliveto.  A report of a February 2004 case summary from Dr. 
Oliveto notes that, "The event causing this staph infection, 
in my medical opinion, was totally preventable with better 
septic care.  This has been well documented in his records."  
A review of the claims file does not reflect that the RO has 
considered Dr. Oliveto's opinion.  

Likewise, with respect to the claims for service connection 
for hypertension and for a cardiac disability, both claimed 
as secondary to PTSD, medical evidence submitted by the 
veteran in support of his claims does not appear to have been 
considered by the RO.  In this respect, both the March 2005 
rating decision and June 2005 SOC reflect consideration of a 
limited amount of the medical evidence of record.  In 
particular, it is not apparent that the RO considered medical 
records from the Nebraska Heart Institute or VA clinical 
records prior to August 2004 in denying the veteran's claims.  

Due process considerations in this instance compels the 
conclusion that the RO must first adjudicate the claims for 
disability benefits under the provisions of 38 U.S.C.A. § 
1151; as well as those claims for service connection for 
hypertension and for a cardiac disability, both claimed as 
secondary to PTSD, in light of all the evidence of record.  
Under these circumstances, the Board will remand these 
matters to the RO for consideration of the veteran's claims 
in light of the medical evidence of record, and for issuance 
of a supplemental statement of the case (SSOC) reflecting 
such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2005).  

Furthermore, with respect to the veteran's claim for service 
connection for hypertension claimed as secondary to PTSD, the 
Board notes that in a November 2004 VA Form 21-4142 
(Authorization and Consent to Release Information to VA), the 
veteran identified having received treatment for hypertension 
at the Lincoln VAMC beginning in January 1999.  A review of 
the claims file reflects that in March 2005, the RO accessed 
and printed Lincoln VAMC treatment records for the period May 
16, 2000, to March 3, 2005, after accessing the CAPRI 
(Compensation and Pension Record Interchange) system.  While 
the RO has obtained records back to May 16, 2000, it is not 
apparent from the claims file whether treatment records prior 
to May 16, 2000, i.e., to January 1999, as have been 
identified by the veteran, do in fact exist.  VA's duty to 
obtain records applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  

As a result of the Board's uncertainty as to the existence of 
any Lincoln VAMC treatment records prior to May 16, 2000, and 
that any such available records may be relevant to the 
veteran's claim for service connection for hypertension 
claimed as secondary to PTSD, the RO should attempt to obtain 
any additional available Lincoln VAMC treatment for the 
period from January 1999 to May 16, 2000.  If no such records 
are available, this finding should be documented in the 
claims file.  

The Board also finds that additional development on the 
question of medical nexus is needed with regard to the claim 
for service connection for a low back disability.  An October 
1965 service entrance medical examination reflects a 
diagnosis for lumbosacral strain.  The veteran was noted to 
have a lumbar backache with scoliosis.  He reported that he 
worked as a janitor and complained of a backache at the end 
of the day.  An orthopedic consult, dated in December 1965, 
reflects the veteran as having poor posture, with mild 
thoracic kyphosis and a minimal thoracic scoliosis.  No other 
significant findings were noted.  A medical opinion from Dr. 
Green, received in November 2003, notes that the veteran had 
had a chronic low back problem for most of his life, that his 
service medical records indicated a documented back problem 
as far back as 1965, and that it was highly likely that the 
veteran's low back problem was aggravated by his duties in 
the military.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A(d).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991).  Here, in light of the documented pre-
service back complaints; and a post-service finding by Dr. 
Green that the veteran suffered an aggravation of a pre-
existing low back disability, the Board believes that a well-
reasoned medical opinion addressing the nature and etiology 
of any identified low back disability, which is based upon 
consideration of the veteran's documented history and 
assertions through review of the claims file, would be 
helpful in resolving the claim.  See 38 U.S.C.A. § 5103A(d).  

Hence, the RO should arrange for the veteran to undergo a VA 
orthopedic examination.  The veteran is herein advised that, 
in keeping with VA's duty to assist, the purpose of the 
requested examination pursuant to this remand is to obtain 
information or evidence that may be dispositive of the claim 
for service connection for a low back disability.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, 
failure to report to any such scheduled examination, without 
good cause, may result in the denial of the veteran's claim 
for service connection for a low back disability.  See 38 
C.F.R. § 3.655(b) (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

The Board also notes that because any grant of service 
connection for hypertension, for a cardiac disability, or a 
low back disability, or § 1151 compensation could affect the 
veteran's claim for a TDIU or for SMP based on A&A or on 
account of being housebound, the Board finds that the claims 
for service connection for hypertension, for a cardiac 
disability, and for a low back disability are inextricably 
intertwined with the claims for a TDIU and for SMP based on 
A&A or on account of being housebound.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As 
resolution of the § 1151 claim or claims for service 
connection for hypertension, for a cardiac disability, or for 
a low back disability could well impact the claims on appeal 
for a TDIU or for SMP based on A&A or on account of being 
housebound, the issues should be considered together.  Hence, 
it follows that, any Board action on the TDIU claim or the 
claim for SMP based on A&A or on account of being housebound, 
would, at this juncture, be premature.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain from the Lincoln 
VAMC, if available, any medical records 
associated with the veteran's treatment 
at that facility for the period January 
1999 to May 16, 2000.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  In 
particular, if records for this period do 
not exist or are unavailable, this fact 
should be documented in the record.  

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination.  
The examiner should be asked to review 
the claims file, examine the veteran, and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed low back disability had its 
onset in, or was made permanently worse 
during, the veteran's active military 
service.  In rendering the opinion, the 
examiner should consider the opinion of 
Thomas Green, D.C. received by the RO in 
November 2003.  If aggravation of any 
pre-existing back disability is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  The 
bases for any opinion provided should be 
explained in detail.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining issues 
on appeal in light of all pertinent 
medical evidence and legal authority.  In 
particular, the RO should consider Dr. 
Oliveto's February 2004 case summary, as 
well as those medical records from the 
Nebraska Heart Institute and VA treatment 
records dated prior to August 2004.  If 
any benefit sought is not granted, the 
veteran and his attorney should be 
furnished with an SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


